
	
		II
		109th CONGRESS
		2d Session
		S. 2701
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 3, 2006
			Mr. Santorum (for
			 himself, Mrs. Dole, and
			 Ms. Murkowski) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986
		  to provide a refundable credit for high deductible health plans for uninsured
		  individuals. 
	
	
		1.Refundable credit for high
			 deductible health plans for uninsured individuals
			(a)Allowance of
			 credit
				(1)In
			 generalSubpart C of part IV
			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to
			 refundable personal credits) is amended by inserting after section 35 the
			 following new section:
					
						35A.High deductible
				health plans for uninsured individuals
							(a)Allowance of
				creditIn the case of an
				individual, there shall be allowed as a credit against the tax imposed by this
				subtitle for the taxable year an amount equal to the amount paid by the
				taxpayer during such taxable year for qualified health insurance for the
				taxpayer and the taxpayer’s spouse and dependents.
							(b)Limitations
								(1)In
				generalThe amount allowed as
				a credit under subsection (a) to the taxpayer for the taxable year shall not
				exceed the lesser of—
									(A)90 percent of the sum of the amounts paid
				by the taxpayer for qualified health insurance for each individual referred to
				in subsection (a) for coverage months of such individual during the taxable
				year, or
									(B)$3,000.
									(2)Monthly
				limitation
									(A)In
				generalFor purposes of
				paragraph (1), amounts paid by the taxpayer for qualified health insurance for
				an individual for any coverage month of such individual during the taxable year
				shall not be taken into account to the extent such amounts exceed the amount
				equal to 1/12 of—
										(i)$1,111 if such individual is the
				taxpayer,
										(ii)$1,111 if—
											(I)such individual is the spouse of the
				taxpayer,
											(II)the taxpayer and such spouse are married as
				of the first day of such month, and
											(III)the taxpayer files a joint return for the
				taxable year, and
											(iii)$1,111 if such individual has attained the
				age of 24 as of the close of the taxable year and is a dependent of the
				taxpayer for such taxable year,
										(iv)one-half of the amount described in clause
				(i) if such individual has not attained the age of 24 as of the close of the
				taxable year and is a dependent of the taxpayer for such taxable year.
										(B)Limitation to 2
				young dependentsIf there are
				more than 2 individuals described in subparagraph (A)(iv) with respect to the
				taxpayer for any coverage month, the aggregate amounts paid by the taxpayer for
				qualified health insurance for such individuals which may be taken into account
				under paragraph (1) shall not exceed 1/12 of the dollar
				amount in effect under subparagraph (A)(i) for the coverage month.
									(C)Special rule for
				married individualsIn the
				case of a taxpayer—
										(i)who is married (within the meaning of
				section 7703) as of the close of the taxable year but does not file a joint
				return for such year, and
										(ii)who does not live apart from such
				taxpayer’s spouse at all times during the taxable year,
										any dollar limitation imposed
				under this paragraph on amounts paid for qualified health insurance for
				individuals described in subparagraph (A)(iv) shall be divided equally between
				the taxpayer and the taxpayer’s spouse unless they agree on a different
				division.(3)Income phaseout
				of credit percentage for one-person coverage
									(A)Phaseout for
				unmarried individuals (other than surviving spouses and heads of
				households)In the case of an
				individual (other than a surviving spouse, the head of a household, or a
				married individual) with one-person coverage, if such individual has modified
				adjusted gross income—
										(i)in excess of $15,000 for a taxable year but
				not in excess of $20,000, the 90 percent under paragraph (1)(B) shall be
				reduced by the number of percentage points which bears the same ratio to 40
				percentage points as—
											(I)the excess of modified adjusted gross
				income in excess of $15,000, bears to
											(II)$5,000, or
											(ii)in excess of $20,000 for a taxable year,
				the 90 percent under paragraph (1)(B) shall be reduced by the sum of 40
				percentage points plus the number of percentage points which bears the same
				ratio to 50 percentage points as—
											(I)the excess of modified adjusted gross
				income in excess of $20,000, bears to
											(II)$10,000.
											(B)Phaseout for
				other individualsIn the case
				of a taxpayer (other than an individual described in subparagraph (A) or (C))
				with one-person coverage, if the taxpayer has modified adjusted gross income in
				excess of $25,000 for a taxable year, the 90 percent under paragraph (1)(B)
				shall be reduced by the number of percentage points which bears the same ratio
				to 90 percentage points as—
										(i)the excess of modified adjusted gross
				income in excess of $25,000, bears to
										(ii)$15,000.
										(C)Married filing
				separate returnIn the case
				of a taxpayer who is married filing a separate return for the taxable year and
				who has one-person coverage, if the taxpayer has modified adjusted gross income
				in excess of $12,500 for the taxable year, the 90 percent under paragraph
				(1)(B) shall be reduced by the number of percentage points which bears the same
				ratio to 90 percentage points as—
										(i)the excess of modified adjusted gross
				income in excess of $12,500, bears to
										(ii)$7,500.
										(4)Income phaseout
				of credit percentage for coverage of more than one person
									(A)In
				generalExcept as provided in
				subparagraph (B), in the case of a taxpayer with coverage of more than one
				person, if the taxpayer has modified adjusted gross income in excess of $25,000
				for a taxable year, the 90 percent under paragraph (1)(B) shall be reduced by
				the number of percentage points which bears the same ratio to 90 percentage
				points as—
										(i)the excess of modified adjusted gross
				income in excess of $25,000, bears to
										(ii)$35,000.
										(B)Married filing
				separate returnIn the case
				of a taxpayer who is married filing a separate return for the taxable year and
				who has coverage of more than one person, if the taxpayer has modified adjusted
				gross income in excess of $12,500 for the taxable year, the 90 percent under
				paragraph (1)(B) shall be reduced by the number of percentage points which
				bears the same ratio to 90 percentage points as—
										(i)the excess of modified adjusted gross
				income in excess of $12,500, bears to
										(ii)$17,500.
										(5)RoundingAny percentage resulting from a reduction
				under paragraphs (3) and (4) shall be rounded to the nearest one-tenth of a
				percent.
								(6)Modified
				adjusted gross incomeThe
				term modified adjusted gross income means adjusted gross income
				determined—
									(A)without regard to this section and sections
				911, 931, and 933, and
									(B)after application of sections 86, 135, 137,
				219, 221, and 469.
									(7)Adjustments of
				phaseout levels for areas with higher poverty levelsThe $15,000 and $20,000 dollar amounts
				contained in paragraph (3)(A), the $25,000 dollar amounts contained in
				paragraphs (3)(B) and (4)(A), and the $12,500 dollar amounts contained in
				paragraphs (3)(C) and (4)(B) shall (after any adjustment under subsection
				(g)(2) for any taxable year) be adjusted for such taxable year by multiplying
				each such dollar amount—
									(A)by 1.15, in the case of any taxpayer
				residing in a State or territory where the official poverty line for a family
				of 4 exceeds $20,000 but does not exceed $24,000, and
									(B)by 1.25, in the case of any taxpayer
				residing in a State or territory where the official poverty line for a family
				of 4 exceeds $24,000.
									(c)Coverage
				monthFor purposes of this
				section—
								(1)In
				generalThe term
				coverage month means, with respect to an individual, any month
				if—
									(A)as of the first day of such month such
				individual is covered by qualified health insurance, and
									(B)the premium for coverage under such
				insurance for such month is paid by the taxpayer.
									(2)Group health plan
				coverage
									(A)In
				generalThe term
				coverage month shall not include any month for which such
				individual participates in any group health plan (within the meaning of section
				5000 without regard to section 5000(d)).
									(B)Exception for
				certain permitted coverageSubparagraph (A) shall not apply to an
				individual if the individual's only coverage under a group health plan for a
				month is coverage described in clause (i) or (ii) of section
				223(c)(1)(B).
									(3)Employer-provided
				coverageThe term
				coverage month shall not include any month during a taxable year
				if any amount is not includible in the gross income of the taxpayer for such
				year under section 106 (other than coverage described in clause (i) or (ii) of
				section 223(c)(1)(B)).
								(4)Medicare,
				medicaid, and schipThe term
				coverage month shall not include any month with respect to an
				individual if, as of the first day of such month, such individual—
									(A)is entitled to any benefits under part A of
				title XVIII of the Social Security Act
				or is enrolled under part B of such title, or
									(B)is enrolled in the program under title XIX
				or XXI of such Act (other than under section 1928 of such Act).
									(5)Certain other
				coverageThe term
				coverage month shall not include any month with respect to an
				individual if, at any time during such month, any benefit is provided to such
				individual under—
									(A)chapter 89 of title 5, United States Code,
				or
									(B)chapter 55 of title 10, United States
				Code.
									(6)PrisonersThe term coverage month shall
				not include any month with respect to an individual if, as of the first day of
				such month, such individual is imprisoned under Federal, State, or local
				authority.
								(7)Insufficient
				presence in United StatesThe
				term coverage month shall not include any month during a taxable
				year with respect to an individual if such individual is present in the United
				States on fewer than 183 days during such year (determined in accordance with
				section 7701(b)(7)).
								(d)Qualified health
				insuranceFor purposes of
				this section, the term qualified health insurance means any high
				deductible health plan (within the meaning of section 223(c)(2)).
							(e)Archer MSA and
				health savings account contributions
								(1)In
				generalIf a deduction would
				(but for paragraph (2)) be allowed under section 220 or 223 to the taxpayer for
				a payment for the taxable year to the Archer MSA or health savings account of
				an individual, subsection (a) shall be applied by treating such payment as a
				payment for qualified health insurance for such individual.
								(2)Denial of
				double benefitNo deduction
				shall be allowed under section 220 or 223 for that portion of the payments
				otherwise allowable as a deduction under section 220 or 223 for the taxable
				year which is equal to the amount of credit allowed for such taxable year by
				reason of this subsection.
								(f)DependentsFor purposes of this section—
								(1)Dependent
				definedThe term
				dependent has the meaning given to such term by section 152
				(determined without regard to subsections (b)(1), (b)(2), and (d)(1)(B)
				thereof).
								(2)Special rule for
				dependent child of divorced parentsAn individual who is a child to whom
				section 152(e) applies shall be treated as a dependent of the custodial parent
				for a coverage month unless the custodial and noncustodial parent provide
				otherwise.
								(3)Denial of credit
				to dependentsNo credit shall
				be allowed under this section to any individual with respect to whom a
				deduction under section 151(c) is allowable to another taxpayer for a taxable
				year beginning in the calendar year in which such individual’s taxable year
				begins.
								(g)Inflation
				adjustments
								(1)Credit and health
				insurance amountsIn the case
				of any taxable year beginning after 2007, each dollar amount referred to in
				subsections (b)(1)(B) and (b)(2)(A) shall be increased by an amount equal
				to—
									(A)such dollar amount, multiplied by
									(B)the cost-of-living adjustment determined
				under section 213(d)(10)(B)(ii) for the calendar year in which the taxable year
				begins, determined by substituting 2006 for 1996
				in subclause (II) thereof.
									If any amount as adjusted under the
				preceding sentence is not a multiple of $10, such amount shall be rounded to
				the nearest multiple of $10.(2)Income phaseout
				amountsIn the case of any
				taxable year beginning after 2007, each dollar amount referred to in paragraph
				(3), (4), (7)(A), and (7)(B) of subsection (b) shall be increased by an amount
				equal to—
									(A)such dollar amount, multiplied by
									(B)the cost-of-living adjustment determined
				under section 1(f)(3) for the calendar year in which the taxable year begins,
				determined by substituting calendar year 2006 for
				calendar year 1992 in subparagraph (B) thereof.
									If any amount as adjusted under the
				preceding sentence is not a multiple of $50, such amount shall be rounded to
				the next lowest multiple of $50.(h)Special
				rules
								(1)Coordination
				with medical expense deduction and deduction for premiums for high deductible
				health plansThe amount which
				would (but for this paragraph) be taken into account by the taxpayer under
				section 213 for the taxable year shall be reduced by the credit (if any)
				allowed by this section to the taxpayer for such year.
								(2)Coordination
				with deduction for health insurance costs of self-employed
				individualsNo credit shall
				be allowable under this section for a taxable year if a deduction is allowed
				under section 162(l) for the taxable year.
								(3)Coordination
				with advance paymentRules
				similar to the rules of section 35(g)(1) shall apply to any credit to which
				this section applies.
								(4)Coordination
				with section 35If a taxpayer
				is eligible for the credit allowed under this section and section 35 for any
				month, the taxpayer shall elect which credit is to be allowed with respect to
				such month.
								(i)Expenses must be
				substantiatedA payment for
				insurance to which subsection (a) applies may be taken into account under this
				section only if the taxpayer substantiates such payment in such form as the
				Secretary may prescribe.
							(j)RegulationsThe Secretary shall prescribe such
				regulations as may be necessary to carry out the purposes of this
				section.
							.
				(b)Information
			 reporting
				(1)In
			 generalSubpart B of part III
			 of subchapter A of chapter 61 of the Internal Revenue Code of 1986 (relating to
			 information concerning transactions with other persons) is amended by inserting
			 after section 6050T the following:
					
						6050U.Returns relating
				to payments for qualified health insurance
							(a)In
				generalAny person who, in
				connection with a trade or business conducted by such person, receives payments
				during any calendar year from any individual for coverage of such individual or
				any other individual under creditable health insurance, shall make the return
				described in subsection (b) (at such time as the Secretary may by regulations
				prescribe) with respect to each individual from whom such payments were
				received.
							(b)Form and manner
				of returnsA return is
				described in this subsection if such return—
								(1)is in such form as the Secretary may
				prescribe, and
								(2)contains—
									(A)the name, address, and TIN of the
				individual from whom payments described in subsection (a) were received,
									(B)the name, address, and TIN of each
				individual who was provided by such person with coverage under creditable
				health insurance by reason of such payments and the period of such
				coverage,
									(C)the aggregate amount of payments described
				in subsection (a), and
									(D)such other information as the Secretary may
				reasonably prescribe.
									(c)Creditable
				health insuranceFor purposes
				of this section, the term creditable health insurance means
				qualified health insurance (as defined in section 35A(d)).
							(d)Statements to be
				furnished to individuals with respect to whom information is
				requiredEvery person
				required to make a return under subsection (a) shall furnish to each individual
				whose name is required under subsection (b)(2)(A) to be set forth in such
				return a written statement showing—
								(1)the name and address of the person required
				to make such return and the phone number of the information contact for such
				person,
								(2)the aggregate amount of payments described
				in subsection (a) received by the person required to make such return from the
				individual to whom the statement is required to be furnished, and
								(3)the information required under subsection
				(b)(2)(B) with respect to such payments.
								The written statement required under
				the preceding sentence shall be furnished on or before January 31 of the year
				following the calendar year for which the return under subsection (a) is
				required to be made.(e)Returns which
				would be required to be made by 2 or more personsExcept to the extent provided in
				regulations prescribed by the Secretary, in the case of any amount received by
				any person on behalf of another person, only the person first receiving such
				amount shall be required to make the return under subsection
				(a).
							.
				(2)Assessable
			 penalties
					(A)Subparagraph (B) of section 6724(d)(1) of
			 such Code (relating to definitions) is amended by redesignating clauses (xiii)
			 through (xviii) as clauses (xiv) through (xix), respectively, and by inserting
			 after clause (xii) the following:
						
							(xiii)section 6050U (relating to returns relating
				to payments for qualified health
				insurance),
							.
					(B)Paragraph (2) of section 6724(d) of such
			 Code is amended by striking or at the end of subparagraph (AA),
			 by striking the period at the end of the subparagraph (BB) and inserting
			 , or, and by adding at the end the following:
						
							(CC)section 6050U(d) (relating to returns
				relating to payments for qualified health
				insurance).
							.
					(3)Clerical
			 amendmentThe table of
			 sections for subpart B of part III of subchapter A of chapter 61 of such Code
			 is amended by inserting after the item relating to section 6050T the
			 following:
					
						
							Sec. 6050U. Returns relating to payments for qualified health
				insurance.
						
						.
				(c)Criminal penalty
			 for fraudSubchapter B of
			 chapter 75 of the Internal Revenue Code of 1986 (relating to other offenses) is
			 amended by adding at the end the following:
				
					7276.Penalties for
				offenses relating to health insurance tax creditAny person who knowingly misuses Department
				of the Treasury names, symbols, titles, or initials to convey the false
				impression of association with, or approval or endorsement by, the Department
				of the Treasury of any insurance products or health coverage in connection with
				the credit for health insurance costs under section 35A shall on conviction
				thereof be fined not more than $10,000, or imprisoned not more than 1 year, or
				both.
					.
			(d)Conforming
			 amendments
				(1)Paragraph (2) of section 1324(b) of title
			 31, United States Code, is amended by inserting before the period , or
			 from section 35A of such Code.
				(2)The table of sections for subpart C of part
			 IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended
			 by inserting after the item relating to section 36 the following new
			 item:
					
						
							Sec. 35A. High
				deductible health plans for uninsured
				individuals.
						
						.
				(3)The table of sections for subchapter B of
			 chapter 75 of such Code is amended by adding at the end the following:
					
						
							Sec. 7276. Penalties
				for offenses relating to health insurance tax
				credit.
						
						.
				(e)Effective
			 dates
				(1)In
			 generalExcept as provided in
			 paragraph (2), the amendments made by this section shall apply to taxable years
			 beginning after December 31, 2006.
				(2)PenaltiesThe amendments made by subsections (c) and
			 (d)(3) shall take effect on the date of the enactment of this Act.
				2.Advance payment of
			 credit to issuers of qualified health insurance
			(a)In
			 generalChapter 77 of the
			 Internal Revenue Code of 1986 (relating to miscellaneous provisions) is amended
			 by adding at the end the following:
				
					7529.Advance payment of
				credit for high deductible health plan costs of eligible
				individualsNot later than
				July 1, 2007, the Secretary shall establish a program for making payments to
				providers of qualified health insurance (as defined in section 35A(d)) on
				behalf of individuals eligible for the credit under section 35A. Such payments
				shall be made on the basis of modified adjusted gross income of eligible
				individuals for the preceding taxable
				year.
					.
			(b)Clerical
			 amendmentThe table of
			 sections for chapter 77 of the Internal Revenue Code of 1986 is amended by
			 adding at the end the following:
				
					
						Sec. 7529. Advance
				payment of credit for high deductible health plan costs of eligible
				individuals.
					
					.
			(c)Effective
			 dateThe amendments made by
			 this section shall take effect on July 1, 2007.
			
